 

Chancellor Group Inc., a US public corporation and Munda We Gold ("Munda We"), a
private limited Zimbabwean corporation, desire to do business together in
Southern Africa.



Their primary business will be the identifying, pegging, sampling, assessment,
treatment and extraction and/or purchasing the rights of certain gold properties
in Zimbabwe.



To this end both companies have agreed to sign this Heads of Agreement on the
following terms and conditions:



1. There will be a due diligence period of 90 days from the date of signing. The
due diligence period may be extended by Chancellor for an additional 60 days,
should Chancellor so desire, given the fact that sampling results, under normal
conditions, might only be available after 60 days.



2. Chancellor will, during the first 30 days of this 90-day period, as an act of
good faith, begin to set up a wholly-owned subsidiary South African Private
Limited company ("Chancellor Oil and Gold South Africa", hereafter "Chancellor
South Africa").



3. Concurrent with this, or during the next 30 days, Chancellor South Africa and
Munda We will set up a Zimbabwean private limited company or a South African
private limited company ("Newco") in which the initial shareholding shall be
Chancellor 51%, Munda We 49% and Advisory Services Limited, a Singaporean
company (hereafter ASL) shall have a 5% net profit share of the whole venture,
but no voting rights, which share shall be paid from Chancellor's
percentage.Thus at this stage Chancellor's profit/loss share will be 46%, Munda
We's profit/loss share will be 49% and ASL's profit/loss share will be 5%.
Chancellor has agreed to this share in return for ASL identifying and
introducing the business opportunity .



4. Chancellor and Munda We shall each have two directors on the Board of Newco.
One of Chancellor's two directors shall at all times be the Chairman who will
have a casting vote in the event of a deadlock.



5. Chancellor will be responsible for funding Newco during this 90-day period
(or subsequently: see 14 below) at the rate of US$50,000.00 a month, the first
payment being due 7 working days from e-mail notification being received by
Chancellor from Munda We and acknowledged by Chancellor that a South African
bank account has been set up in Johannesburg on Chancellor's behalf for receipt
of the funds following the signing of this agreement. Should Chancellor opt to
extend the due diligence period beyond 90 days (as in (1) above), then during
this additional period Chancellor will provide additional funding of up to
$25,000 a month (such exact amount to be subject to good faith negotiations) to
keep the program active while waiting for sampling results. Thus if Chancellor
extends the due diligence period for another 60 days, making a total of 150
days, its total obligation, if it decides to withdraw, will be a maximum of
$200,000 ($50,000 x 3 plus $25,000 x 2). Any and all of the above-mentioned
payments will be subject to purchase orders, matched invoices and receipt
documentation.



6. Munda We will be responsible for providing the technical expertise.



7. The directors and only shareholders in Munda We are:



Jos Haumann, B.Sc., B.Ing., geologist, a South African and former General
Manager of Exploration for Southern Africa for Rio Tinto;

Charlemagne Chimbangu, B. Sc. Roger Williams University, USA, MBA (Finance)
L.I.U., New York , USA, chairman of Delta Gold, Zimbabwe, Chairman of Mmaku
Coal, South Africa, a Zimbabwean national widely respected by all Zimbabwean
parties;

Albert Mare, a Zimbabwean national with extensive hands-on mining and mechanical
engineering experience;

John Duff-Henderson, B.Sc.(Geology & Metallurgy) a British resident in Zimbabwe
since 1997 with extensive gold exploration and mining experience in North Sudan,
Algeria and Zimbabwe;

Laston Mlauzi, formerly mine manager at Zimasco in Zimbabwe and former mine
manger at Chromex in Zimbabwe, a Zimbabwean citizen.



Munda We agree not to add any additional directors or shareholders without the
express written permission of the Board of Chancellor Group Inc.



8. Chancellor and Munda We believe, on advice, that a non-confiscation Treaty
exists between South Africa and Zimbabwe concerning the respective assets in
each country.



9. The initial funding during the 90-day due diligence period will be to obtain
1-3 gold tailings' assets which can be tested by experts --- including third
party experts in Zimbabwe and South Africa --- to ascertain the likelihood of
proof of concept.



10. Every effort will be made by both parties to minimize the cost of processing
this initial test, the aim being to ascertain, during the due diligence period,
the likelihood of success.



11. This is a binding agreement and Munda We must go forward with the formal
agreement if Chancellor so desires after having completed its due diligence.
Chancellor has the right to withdraw at the end of the due diligence period but
Munda We does not unless there is any breach by Chancellor of this Heads of
Agreement. This effectively gives Chancellor a 90-day option over Munda We's
involvement with it.



12. If Chancellor proceeds, formal documentation of a shareholders' agreement
and/or a joint venture agreement will be prepared and signed within 45 days of
the end of the due diligence period.



13. Should Chancellor decide to withdraw after the initial stage, the assets so
far acquired will remain in Newco. Chancellor will cede its share to Munda We at
no cost in return for a no-obligation indemnification, but the amount
contributed by Chancellor shall remain in Munda We as a debt to be repaid to
Chancellor when and if Newco becomes cash-flow positive.



14. Should Chancellor decide to proceed after the end of the 90-day due
diligence period it will provide funding for Newco at US$50,000 a month for
pegging and/or rights to, or acquisition of, additional tailings dumps such
additional numbers to be decided in good faith negotiations between the parties.



15. Newco will own the rights to the mine dumps. All rights to all mine dumps or
properties acquired will be in Newco's name or immediately transferred into
Newco's name on acquisition.



16. Chancellor and Munda We agree to act in good faith at all times. Neither
Chancellor/Chancellor South Africa or Munda We will compete with each other in
relation to gold in Zimbabwe without the prior written permission of the other
party. Chancellor shall at all times be free to pursue its usual oil or natural
gas business in any part of Africa or any other part of the world and both
parties will be free to pursue gold or other business activities outside of
Zimbabwe.



17. Upon the completion of a bankable feasibility study, Munda We shall cede and
transfer, free of any charge whatsoever, to Chancellor a further 9% of the
issued ordinary shares in Newco, whereafter Chancellor/Chancellor South Africa
will hold 55% of the issued ordinary shares in Newco, Munda We will retain a 40%
shareholding in Newco and ASL will retain their 5%.



18. It will be Chancellor's responsibility to find the financing for Newco for
the processing of the gold dumps and/or other gold properties such as building
or leasing a processing plant, completing an existent plant, buying or leasing a
portable plant or paying for commercial processing. Once full commercial
processing starts on any dump, Munda We shall cede and transfer, free of any
charge whatsoever, a further 14% of the issued ordinary shares in Newco to
Chancellor whereafter Chancellor/Chancellor South Africa will hold 69% of the
issued ordinary shares in Newco, ASL will retain its 5% and Munda We will retain
a 26% shareholding in Newco, except that the share or shares of the parties
other than Chancellor shall not, in any way, provide those other parties, Munda
We and ASL, either singly or combined with a blanket veto power or any power to
block special resolutions of the Newco Board under the prevailing jurisdiction
where Newco operates. If such law does provide such powers then this clause will
be altered to enable Chancellor at all times to exercise its majority control,
being conscious of its obligations under American law, without impediment.



19. None of the shareholders of Newco shall be entitled to cede, assign or
otherwise encumber his shares for any reason whatsoever without the written
consent of the other shareholders.



20. Any monies put into Newco by Chancellor/Chancellor South Africa and Munda We
will be a loan to Newco to be repaid as soon as Newco has funds available from
revenues received. These repayments will not influence any operating costs or
mutually agreed expansion programmes.



21. In the event the Shareholder and/or Joint Venture agreement is not working
to the satisfaction of both parties, Newco will be sold or liquidated, any loan
accounts to be repaid before sale or liquidation or out of the proceeds thereof.
In such event the shareholders shall have the first right of refusal for a
90-day period.



22. Munda We acknowledges that part or all of this agreement may be disclosed by
Chancellor if the Chancellor Board decides it is in the company's best interests
to do so or to the extent it is required by law to make public disclosure in its
SEC reports.



23. This letter agreement and any subsequent agreements will be governed by the
laws of the Republic of South Africa.



AGREED & ACCEPTED:

For Munda We Gold:

Signed at South Africa, Johannesburg on November 22, 2010

/s/ Jos Haumann

Jos Haumann (Director)

 

For Chancellor Group Inc.:

Signed at Melbourne, Australia on November 27, 2010

/s/ Maxwell Grant

Maxwell Grant (Chairman)

 

 

 